         Case 3:20-cv-05411-LC-EMT Document 18 Filed 08/26/21 Page 1 of 2



                                                                                                         Page 1 of 2

                      UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF FLORIDA
                               PENSACOLA DIVISION

JANET ADERHOLD,
    Plaintiff,

vs.                                                               Case No.: 3:20cv5411/LAC/EMT

KILOLO KIJAKAZI,
Acting Commissioner of Social Security,1
       Defendant.
                        /

                                                    ORDER

         The chief magistrate judge issued a Report and Recommendation on July 27,

2021 (ECF No. 17).                The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). No objections have been filed.

         Having considered the Report and Recommendation, I have determined it

should be adopted.

         Accordingly, it is ORDERED:

         1.       The chief magistrate judge’s Report and Recommendation (ECF No.


1
 Kilolo Kijakazi became the Acting Commissioner of the Social Security Administration (SSA) on July 9, 2021.
Pursuant to Fed. R. Civ. P. 25(d), Ms. Kijakazi is automatically substituted for Andrew Saul as the Defendant in this
case.


Case No.: 3:20cv5411/LAC/EMT
       Case 3:20-cv-05411-LC-EMT Document 18 Filed 08/26/21 Page 2 of 2



                                                                         Page 2 of 2

17) is adopted and incorporated by reference in this order.

       2.     The decision of the Commissioner is AFFIRMED and this action is

DISMISSED.

       3.     The clerk of court is directed to enter judgment in accordance with

this order and close the case.

       DONE AND ORDERED this 26th day of August, 2021.



                                   s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:20cv5411/LAC/EMT
